I think that the Circuit Judge, upon such terms as he saw fit to impose, might properly have granted — but which he refused — defendant's motion that defendant's surveyors, with proper assistants, be allowed to enter and survey Procotaligo Swamp in the vicinity referred to in the pleadings, inclusive of such part of plaintiff's land as might be located in that swamp. But it seems to me that he was in error in granting, on defendant's motion — which was opposed by the plaintiff — an order of survey as provided for by Section 5308 of the Code of Laws of 1922 (Vol. 3). The action is one at law brought by plaintiff for damages on account of alleged trespass by the defendant on lands which the complaint alleged plaintiff owned and possessed at the time. The complaint discloses no feature of equitable cognizance; and the matter of title to or boundaries of lands is not properly brought into this case. Certainly, *Page 238 
it seems to me, not in such a way as to warrant the granting of an order of survey under Section 5308.
I therefore dissent.